Per Curiam.
In this case the Chief Justice, Mr. Justice Ellis and Mr. Justice Browne are of opinion that the interlocutory order herein overruling a demurrer to the bill of complaint should be affirmed, while Mr. Justice Whitfield, Mr. Justice West and Mr. Justice Terrell are of opinion that the interlocutory order should be reversed; and, there being no prospect of a change of judicial opinion, the order should be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 South. Rep. 51; Pensacola Electric Co. v. Humphreys, 61 Fla. 389, 54 South. Rep. 452, and Quigg, Chief of Police, v. Radel, 86 Fla. 197, 97 South. Rep. 380.
An order will be entered affirming the interlocutory order to which the appeal herein was taken.
All concur.